t c memo united_states tax_court jeffrey c and kelly o stone petitioners v commissioner of internal revenue respondent docket no filed date jeffrey c and kelly o stone pro_se joan s dennett for respondent memorandum opinion colvin judge this matter is before the court on petitioners' motion for summary_judgment for reasons stated below we deny petitioners' motion respondent determined a deficiency in petitioners' federal_income_tax for of dollar_figure and an accuracy-related_penalty for negligence under sec_6662 in the amount of dollar_figure neither party requested a hearing and we conclude that none is necessary to decide petitioners' motion petitioners' motion for summary_judgment raises the following issues whether the sharing of tax_return information between respondent and the state of montana violated sec_6103 or the privacy_act of u s c sec_552a we hold that it did not whether the notice_of_deficiency issued to petitioners is invalid because respondent either a did not make notice_and_demand for tax under sec_6303 or b did not sign it in pen and ink we hold that these circumstances do not invalidate the notice_of_deficiency references to mr stone are to petitioner jeffrey stone references to mrs stone are to petitioner kelly stone unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure a petitioners background petitioners are married and lived in belgrade montana when they filed their petition petitioners own and operate stone's appliance repair an appliance repair business in belgrade mr stone does the repairs mrs stone is the office manager and bookkeeper she kept the books and performed other office duties from petitioners' home until late when petitioners hired a secretary b montana's audit of petitioners petitioners were clients of james otis co otis a tax consulting firm based in san mateo california otis retained cody co to prepare some of its clients' tax returns including petitioners' returns cody co prepared petitioners' federal and state returns the internal_revenue_service irs and the montana department of revenue department of revenue had audited returns prepared by cody co a joint irs department of revenue project identified federal and state_income_tax returns that had been prepared by cody co for possible audit as a result of the joint project in the department of revenue audited the deductions petitioners claimed on the schedule c attached to their state_income_tax return the department of revenue gave petitioners' audit results to respondent pursuant to the implementation agreement on coordination of tax_administration between the montana department of revenue and the irs implementation agreement c notice_of_deficiency on date respondent sent a notice_of_deficiency to petitioners in which respondent determined a deficiency and stated we have received information from the state of montana department of revenue regarding an examination of your state_income_tax return in conjunction with a joint federal state tax agreement between the state of montana and the internal_revenue_service we have received a copy of the state department of revenue audit report we will proceed with our examination based on the same information you have provided to the state of montana department of revenue on date petitioners filed a motion for summary_judgment on date respondent filed an objection to petitioners' summary_judgment motion discussion petitioners contend that we should grant their motion for summary_judgment because the sharing of their tax_return information between respondent and the department of revenue violated sec_6103 and the privacy_act respondent made no notice of demand and the notice_of_deficiency lacked an original signature in pen and ink a whether the information sharing_agreement between respondent and the montana department of revenue violated sec_6103 or the privacy_act sec_6103 petitioners argue that respondent violated sec_6103 and the privacy_act u s c sec_552a b by unlawfully disclosing information about their taxes to the department of revenue petitioners point out that they were first notified by a date letter from james moody revenue_agent income_tax division montana department of revenue that their file had been referred for audit to the department of revenue in conjunction with a joint project between the department of revenue and respondent petitioners further contend that the department of revenue did not make a written request to respondent to disclose petitioners' return_information and that this violates sec_6103 sec_6103 and d provides as follows sec_6103 confidentiality and disclosure of returns and return_information a general_rule --returns and return_information shall be confidential and except as authorized by this title-- no officer_or_employee of the united_states no officer_or_employee of any state any local child_support enforcement agency or any local agency administering a program listed in subsection d who has or had access to returns or return_information under this section and no other person or officer_or_employee thereof who has or had access to returns or return_information under subsection e d iii paragraph or b of subsection m or subsection n shall disclose any return or return_information obtained by him in any manner in connection with his service as such an officer or an employee or otherwise or under the provisions of this section for purposes of this subsection the term officer_or_employee includes a former officer_or_employee d disclosure to state tax officials and state continued we disagree that respondent violated sec_6103 an officer_or_employee of the united_states may not disclose returns or return_information unless disclosure is authorized under sec_6103 sec_6103 857_f2d_722 10th cir however the commissioner may disclose returns and return_information to state tax officials upon written request by the head of the state tax agency for the purpose of and to the extent necessary in the administration of state tax laws sec_6103 the written request must a be made by the head of the state_agency charged under state law with responsibility for the administration of state tax laws b designate representatives of the state tax agency as the continued and local law enforcement agencies -- in general --returns and return_information with respect to taxes shall be open to inspection by or disclosure to any state_agency body or commission or its legal_representative which is charged under the laws of such state with responsibility for the administration of state tax laws for the purpose of and only to the extent necessary in the administration of such laws such inspection shall be permitted or such disclosure made only upon written request by the head of such agency body or commission and only to the representatives of such agency body or commission designated in such written request as the individuals who are to inspect or to receive the returns or return_information on behalf of such agency body or commission such representatives shall not include any individual who is the chief_executive_officer of such state or who is neither an employee or legal_representative of such agency body or commission nor a person described in subsection n individuals who are to inspect or receive the returns or return_information and c not designate as a representative any person who is the chief_executive_officer of the state or is not an employee or a legal_representative of the tax agency id the irs has coordination and implementation agreements with each state and the district of columbia the implementation agreement between the department of revenue and the irs satisfies sec_6103 because it a is signed by the head of the state tax agency b designates the individuals who are to inspect or to receive the returns or return_information on behalf of the agency and c does not designate as a representative the chief_executive_officer of the state or any person who is not an employee of the tax agency 106_f3d_833 8th cir agreements between iowa and the irs satisfy sec_6103 972_f2d_1174 10th cir agreements between colorado and the irs satisfy sec_6103 964_f2d_630 7th cir agreements between illinois and the irs satisfy sec_6103 in taylor v united_states supra pincite the court_of_appeals for the eighth circuit stated congress clearly recognized the need for disclosure of such information in certain carefully delineated circumstances disclosure of individual taxpayer information by the irs to a state taxing authority via a standing written_agreement that is carefully crafted to satisfy concerns for confidentiality implements rather than eviscerates the will of congress petitioners contend that the sharing of information between the department of revenue and respondent violated sec_6103 because no written requests were made for petitioners' return_information we disagree the implementation agreement was similar to the agreements in taylor long and smith and constitutes the required written request we conclude that the implementation agreement satisfied sec_6103 and that the sharing of information between the department of revenue and respondent was not an unauthorized disclosure the privacy_act petitioners allege that on date respondent raided the offices of american mutual investment co in billings montana petitioners further allege that respondent took all of the client files of otis petitioners allege that respondent visited all of the otis clients and asked for all of their tax and trust materials petitioners contend that they were audited as a result of the raid and that the audit violated the privacy_act u s c sec_552a we disagree as discussed next the disclosures of information here comply with the privacy_act u s c sec_552a a and b provide as follows a definitions --for purposes of this section-- the term routine use means with respect to the disclosure of a record the use of such record for a purpose which is compatible with the purpose for which it was collected b conditions of disclosure --no agency shall disclose any record which is contained in a system of records by any means of communication to any person or to another agency except pursuant to a written request by or with the prior written consent of the individual to whom the record pertains unless disclosure of the record would be-- to those officers and employees of the agency which maintains the record who have a need for the record in the performance of their duties for a routine use as defined in subsection a of this section and described under subsection e b of this section to another agency or to an instrumentality of any governmental jurisdiction within or under the control of the united_states for a civil or criminal_law enforcement activity if the activity is authorized by law and if the head of the agency_or_instrumentality has made a written request to the agency which maintains the record specifying the particular portion desired and the law enforcement activity for which the record is sought petitioners argue that respondent violated the privacy_act because respondent did not make a written request or obtain the written consent of petitioners to disclose their tax records to the department of revenue petitioners also contend that the state of montana violated the privacy_act we disagree the privacy_act prohibits federal agencies from disclosing any record unless the disclosure would be for a routine use as defined in u s c sec_552a a u s c sec_552a b a use of the record is routine if it is for a purpose which is compatible with the purpose for which it was collected u s c sec_552a a the agency must timely publish in the federal_register a notice of each routine use of the records contained in the system including the categories of users and the purpose of such use u s c sec_552a e d in date the commissioner published notices as required by u s c sec_552a e d in the federal_register for its individual returns files adjustments and miscellaneous documents files and its examination administrative file records systems see fed reg date providing that disclosure of returns and return_information may be made only as provided by sec_6103 the disclosure of taxpayer information collected for the purpose of federal tax_administration to state tax officials for the purpose of state tax_administration is a use of the record compatible with the purpose for which it was collected u s c sec_552a a taylor v united_states supra court rejected the taxpayer's argument that the irs may disclose federal tax information only for the purpose of federal tax_administration we conclude that the disclosures of information here met u s c sec_552a b whether the notice_of_deficiency is invalid because respondent did not make notice_and_demand petitioners argue that the notice_of_deficiency is invalid because respondent did not make notice_and_demand we disagree the mailing of the notice_of_deficiency is generally a prerequisite to assessment and collection of the deficiency sec_6213 724_f2d_808 9th cir meyer v commissioner 97_tc_555 the commissioner may send a notice_of_deficiency to a taxpayer by certified or registered mail sec_6212 in general the commissioner may not assess income taxes before issuing a notice_of_deficiency and if a taxpayer files a petition in the tax_court until the decision of the tax_court becomes final sec_6213 thus respondent may not make an assessment against petitioners for without an assessment respondent may make no notice_and_demand for payment petitioners point out that the notice_of_deficiency sent in this case states that petitioners can consent to the immediate 3as a result of our conclusion we need not consider whether summary_judgment would be appropriate if there had been a violation of sec_6103 or the privacy_act assessment and collection of their deficiencies and contend that the amount described as due in the notice_of_deficiency is an assessment we disagree the notice_of_deficiency includes a waiver petitioners could have signed if they had wanted to agree to the immediate_assessment and collection of any deficiencies respondent has made no assessment in this case respondent cannot make notice_and_demand until respondent makes a valid assessment against petitioners and no assessment may be made during the pendency of this case we conclude that the notice_of_deficiency is valid c whether the notice_of_deficiency is invalid because it does not contain an original signature in pen and ink petitioners contend that the notice_of_deficiency is invalid because the deficiency_notice does not contain an original signature in pen and ink petitioners point out that appeals internal_revenue_manual sec_512 states that the notice is signed in pen and ink on behalf of the commissioner by the approving appeals officer any copies of the statutory notice letter which are used for the originals or duplicate originals should have a handwritten signature and not a facsimile or reproduced signature petitioners point out that the notice_of_deficiency a was signed by the district_director and not an appeals officer b was not signed in pen and ink but with a rubber stamp and c was not signed under penalty of perjury which petitioners contend is required by sec_6065 they argue that the notice_of_deficiency is therefore invalid we disagree respondent need not sign the notice_of_deficiency to validate it sec_6212 fox v commissioner tcmemo_1993_ affd without published opinion 69_f2d_543 9th cir also sec_6065 does not require that the notice_of_deficiency be signed under penalties of perjury sec_6065 applies to returns and other documents filed with respondent it does not apply to notices of deficiency scruggs v commissioner tcmemo_1995_355 spencer v commissioner tcmemo_1977_145 see sec_6212 the internal_revenue_manual directs that the delegate authorized to sign notices of deficiency will either sign initial or have a machine imprint the director's signature on the notice_of_deficiency examination internal_revenue_manual sec_4 respondent's failure to comply with the internal_revenue_manual does not invalidate a notice_of_deficiency or confer substantive rights upon taxpayers cf 88_tc_794 failure to comply with internal_revenue_manual procedure for obtaining extension of period of limitation did not necessitate suppression of evidence obtained after extension obtained epstein v commissioner tcmemo_1989_498 failure to follow internal_revenue_manual procedure did not invalidate the notice_of_deficiency internal_revenue_manual procedures are directory and not mandatory the alleged procedural violations herein do not invalidate respondent's determinations see 714_f2d_206 1st cir vallone v commissioner supra pincite levy v commissioner tcmemo_1987_609 affd without published opinion 884_f2d_574 5th cir d conclusion we conclude that the notice_of_deficiency issued in this case is valid for the reasons stated above we deny petitioners' motion for summary_judgment an order will be issued denying petitioners' motion for summary_judgment
